FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                     No. 17-55572
          Respondent-Appellee,
                                                 D.C. No.
                   v.                      2:16-cv-08299-BRO

 IVO KNOTEK,
          Petitioner-Appellant.                  OPINION



          Appeal from the United States District Court
              for the Central District of California
        Beverly Reid O’Connell, District Judge, Presiding

           Argued and Submitted November 14, 2018
                     Pasadena, California

                          Filed June 3, 2019

        Before: Richard A. Paez, Barrington D. Parker, *
            and Richard R. Clifton, Circuit Judges.

                        Opinion by Judge Paez



    *
      The Honorable Barrington D. Parker, United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by
designation.
2                  UNITED STATES V. KNOTEK

                          SUMMARY **


                 Habeas Corpus / Extradition

   The panel affirmed the district court’s denial of a habeas
corpus petition in which Ivo Knotek, a U.S. citizen,
challenged an order certifying him as extraditable to the
Czech Republic so that he can serve a sentence for a Czech
conviction for attempted extortion.

    Knotek contended that the government lacks authority to
extradite him to the Czech Republic because the extradition
treaty between the United States and the Czech Republic
(“Treaty”) does not provide for the extradition of U.S.
citizens, and 18 U.S.C. § 3196 cannot prevail over the
Treaty. The panel held that section 3196—which provides
that if the applicable treaty or convention does not obligate
the United States to extradite its citizens to a foreign country,
the Secretary of State may extradite a United States citizen
whose extradition has been requested by a foreign country if
the other requirements of that treaty or convention are met—
is a permissible act of Congress because it does not amend
or conflict with the Treaty.

    Knotek argued in the alternative that because the United
States and Czech Republic in 2006 made no changes to the
Treaty provision regarding extradition of citizens—despite
amending analogous clauses in other treaties—this reflects
the two countries’ intent to prohibit the extradition of their
own citizens, and under the “last-in-time” canon, the 2006

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                UNITED STATES V. KNOTEK                    3

Treaty controls over section 3196, which was enacted in
1990. The panel rejected this contention because it relies on
the same flawed assumption—that section 3196 amends or
conflicts with the Treaty as enforced in 2006.

    The panel held that the Knotek’s Czech conviction for
attempted extortion qualifies as an extraditable offense
because (1) it is an extraditable offense under the Treaty,
(2) Knotek’s alleged conduct would be punishable in the
United States as attempted extortion under 18 U.S.C. § 1951,
and (3) attempted extortion in the United States and Czech
Republic are substantially analogous and there is dual
criminality in Knotek’s case.


                        COUNSEL

Sonam A. H. Henderson (argued) and Kathryn A. Young,
Deputy Federal Public Defenders; Hilary Potashner, Acting
Federal Public Defender; Office of the Federal Public
Defender, Los Angeles, California; for Respondent-
Appellant.

John Joseph Lulejian (argued) and Amanda      M. Bettinelli,
Assistant United States Attorneys; Lawrence   S. Middleton,
Chief, Criminal Division; Nicola T. Hanna,    United States
Attorney; United States Attorney’s Office,    Los Angeles,
California; for Petitioner-Appellee.
4                UNITED STATES V. KNOTEK

                         OPINION

PAEZ, Circuit Judge:

    The federal government seeks to extradite a U.S. citizen,
Ivo Knotek, to the Czech Republic so that he can serve a
sentence for a nearly two-decades-old conviction in that
country. We must decide whether there is legal authority for
Knotek’s extradition pursuant to 18 U.S.C. § 3196, which
addresses extradition of U.S. citizens, and, if so, whether his
Czech conviction satisfies the dual criminality requirement.

    We agree with the Sixth Circuit and nearly every district
court that has considered the applicability of 18 U.S.C.
§ 3196 that, in the absence of a treaty authorization or
prohibition, the statute confers discretion on the U.S.
Department of State to seek extradition of U.S. citizens. See
Bašić v. Steck, 819 F.3d 897, 899–900 (6th Cir. 2016), cert.
denied, 137 S. Ct. 196 (2016). We also agree with the
district court that Knotek’s Czech conviction for attempted
extortion qualifies as an extraditable offense and, therefore,
affirm the district court’s denial of habeas relief.

                              I.

                              A.

    The extradition treaty between the United States and
Czech Republic (“Treaty”) dates back to 1925, when the
former state of Czechoslovakia still existed. See Treaty
Concerning the Mutual Extradition of Fugitive Criminals,
July 2, 1925, U.S.-Czech., 44 Stat. 2367 (U.S.T. Mar. 29,
1926). The two countries made minor amendments in 1935,
adding more extraditable crimes and offenses.         See
Supplementary Extradition Treaty, Apr. 29, 1935, U.S.-
Czech., 49 Stat. 3253 (U.S.T. Aug. 30, 1935). In 2006, the
                 UNITED STATES V. KNOTEK                        5

Treaty was amended again along with 21 other bilateral
agreements with European Union member states, including
the Czech Republic. See Extradition Agreement with the
European Union, U.S.-E.U., Jun. 25, 2003, S. Treaty Doc.
No. 109-14 (2006).

    Under Article I of the Treaty, the United States and
Czech Republic agree that they “shall,” upon request,
extradite “any person” found in their respective territories
who is charged with or convicted of any crimes or offenses
encompassed within the Treaty. Article VIII provides an
exception to the general mandate: “neither of the High
Contracting Parties shall be bound to deliver up its own
citizens.” 1

                               B.

    Knotek was born in the former Czechoslovakia and,
around 1977, he fled his home country to seek refuge on the
basis of his anti-Communist political opinion. Knotek was
granted refugee status in the United States, and he later
naturalized as a U.S. citizen in 1985.

    In 1999, while in Prague, Knotek was arrested on
allegations that he had attempted to extort representatives
from local companies in two separate schemes. In March
2001, the Prague Municipal Court found Knotek guilty of
two attempts of criminal extortion in violation of the Czech
Criminal Code sections 8(1) and 235(1), and imposed a
sentence of five and a half years’ imprisonment, “indefinite
deportation” from the Czech Republic, and a fine of 250,000

    1
     This provision is commonly known as a “nationality clause” or
“exception clause.”
6                  UNITED STATES V. KNOTEK

Czech Koruna (“CZK”). 2 On appeal, the High Court of
Prague affirmed Knotek’s conviction, but reduced his
sentence to four years’ imprisonment based on the lack of
any prior convictions in the country. In June 2002, the
Supreme Court of the Czech Republic rejected Knotek’s
extraordinary appeal. By that time, Knotek had left the
Czech Republic. 3

    In 2003, following Knotek’s failure to pay the court-
ordered fine, the Prague Municipal Court increased his
sentence to four and a half years’ imprisonment. The court
also issued an arrest warrant. In 2010, the Czech Republic’s
Ministry of Justice formally contacted the U.S. Department
of Justice to request Knotek’s extradition.

    On August 30, 2013, the U.S. government sought and
obtained from the magistrate judge a warrant for Knotek’s
provisional arrest. The magistrate judge granted the
government’s request and issued an order certifying Knotek
as extraditable to the Czech Republic. To challenge the
extradition order, Knotek filed a habeas petition in the
district court, arguing that 18 U.S.C. § 3196 is an
unconstitutional unilateral amendment of the Treaty by the
Senate and that his Czech conviction did not fall within the
Treaty. 4 The district court denied the petition, concluding

    2
       Knotek was convicted along with a co-conspirator, Iva
Tat’ounova, who was found guilty of one charge of attempted extortion
based on her actions of aiding the first of Knotek’s alleged schemes.

    3
     The record suggests that Knotek’s father died around this time and
Knotek needed to travel to make funeral arrangements.
    4
       The decision to certify a person as extraditable is not subject to
direct appeal but may be challenged collaterally through habeas corpus
review. Prasoprat v. Benov, 421 F.3d 1009, 1013 (9th Cir. 2005).
                UNITED STATES V. KNOTEK                    7

that 18 U.S.C. § 3196 is constitutional and that Knotek’s
attempted extortion conviction falls within the Treaty.
Knotek timely appealed.

                             II.

    As we have stated on many occasions, “[e]xtradition is a
matter of foreign policy,” a diplomatic process over which
the judiciary provides “limited” review. Vo v. Benov,
447 F.3d 1235, 1237, 1240 (9th Cir. 2006) (internal citations
omitted). “The district court’s habeas review of an
extradition order is limited to whether: (1) the extradition
magistrate [judge] had jurisdiction over the individual
sought, (2) the treaty was in force and the accused’s alleged
offense fell within the treaty’s terms, and (3) there is ‘any
competent evidence’ supporting the probable cause
determination of the magistrate [judge].” Santos v. Thomas,
830 F.3d 987, 1001 (9th Cir. 2016) (en banc) (citations
omitted). On review, “we stand in the same position as did
the district court.” Id.

    We have jurisdiction under 28 U.S.C. §§ 1291 and 2253.
We review de novo the district court’s denial of a habeas
petition in extradition proceedings. Prasoprat, 421 F.3d at
1013; Santos, 830 F.3d at 1001.

                            III.

    Knotek raises two issues on appeal. First, he contends
that the government lacks authority to extradite him to the
Czech Republic because the Treaty does not provide for the
extradition of U.S. citizens and the relevant statute,
18 U.S.C. § 3196, cannot prevail over the Treaty. This is an
issue of first impression for our court. Second, Knotek
argues that his Czech conviction is not an extraditable
offense.
8                UNITED STATES V. KNOTEK

                               A.

     Extradition law is generally governed by “a combination
of treaty law, federal statutes, and judicial doctrines dating
back to the late nineteenth century.” Santos, 830 F.3d at 990
(citing 18 U.S.C. §§ 3181–3196). The Supreme Court has
long recognized that extradition treaties apply equally to
U.S. citizens and to noncitizens, and that there is no principle
of international law exempting U.S. citizens from extradition
unless there is a provision to that effect in the relevant treaty.
See Charlton v. Kelly, 229 U.S. 447, 467 (1913); see also
Neely v. Henkel, 180 U.S. 109, 123 (1901) (noting that
“[U.S.] citizenship does not give [the appellant] an immunity
to commit crime in other countries”).

    The pertinent provision from the Treaty, unchanged
since 1925, provides that “[u]nder the stipulations of this
Treaty, neither of the High Contracting Parties shall be
bound to deliver up its own citizens.” The Treaty, however,
must be read in conjunction with 18 U.S.C. § 3196, which
provides:

        If the applicable treaty or convention does not
        obligate the United States to extradite its
        citizens to a foreign country, the Secretary of
        State may, nevertheless, order the surrender
        to that country of a United States citizen
        whose extradition has been requested by that
        country if the other requirements of that
        treaty or convention are met.

Knotek argues that section 3196 impermissibly amends the
Treaty in violation of Article II of the Constitution, which
requires the President’s initiation of a treaty or treaty
amendment followed by a two-thirds vote of the Senate to
                    UNITED STATES V. KNOTEK                              9

ratify it. 5 Alternatively, Knotek argues that the Treaty
should prevail over section 3196 and bar his extradition
under the “last-in-time” canon of statutory construction. We
are not convinced by either argument.

                                    1.

    All parties agree that, under the Supreme Court’s
decision in Valentine v. United States ex rel. Neidecker, the
text of the Treaty—on its own—does not authorize the U.S.
and Czech governments to extradite their own citizens.
299 U.S. 5 (1936). In Valentine, respondents were native-
born U.S. citizens who were charged with committing
crimes in France and argued that there was no authority to
extradite them to that country. Id. at 6. The Court
recognized that the power to extradite “is not confided to the
Executive in the absence of treaty or legislative provision.”
Id. at 8. Looking to the then-relevant statute, the Court
concluded that it did not confer extradition authority where
an extradition treaty or convention did not independently
provide for it. Id. at 9–10. The Court then turned to the U.S.-
France extradition treaty, which contained a provision with
essentially the same language as the Treaty here. 6 Id. at 7,
10. On the basis of the treaty’s text and a comparison to
other treaties with countries like Japan and Mexico, which
explicitly conferred discretionary power to surrender U.S.
citizens, id. at 12–17, the Court concluded that “the President

    5
      The United States Constitution provides that the president “shall
have Power, by and with the Advice and Consent of the Senate, to make
Treaties, provided two-thirds of the Senators present concur.” U.S.
Const. art. II, § 2, cl. 2.
    6
       The U.S.-France treaty stated that “[n]either of the contracting
Parties shall be bound to deliver up its own citizens or subjects under the
stipulations of this convention.” Valentine, 299 U.S. at 7.
10                 UNITED STATES V. KNOTEK

is without power to surrender the respondents” because “the
treaty with France fails to grant the necessary authority.” Id.
at 18. In light of Valentine, if we were dealing solely with
the Treaty in this case, the federal government would lack
authority to extradite Knotek.

    We do not, however, apply the Treaty in isolation. In
response to the Court’s decision in Valentine, Congress
considered extradition reform bills in the early 1980s, all of
which contained provisions designed to “correct the
Valentine infirmity.” Ethan A. Nadelmann, The Evolution
of United States Involvement in the International Rendition
of Fugitive Criminals, 25 N.Y.U. J. Int’l. L. & Pol. 813, 850
(1993). A bill successfully passed in November 1990 and is
now codified at 18 U.S.C. § 3196. Id. at 850–51;
International Narcotics Control Act of 1990, Pub. L. No.
101-623, 104 Stat. 3350 (1990).

    Since its enactment in 1990, there have been several
challenges to the constitutionality of section 3196. With the
exception of one case, all have ordered extradition under
section 3196. 7 See Bašić, 819 F.3d at 899–900 (holding that
section 3196 is dispositive because it provides for extradition
and does not conflict with the U.S.-Bosnia treaty); Hilario v.
United States, 854 F. Supp. 165, 169–79 (E.D.N.Y. 1994)
(same for U.S.-Portugal treaty); Matter of Extradition of
Crismatt, No. 2:16-MC-29-FTM-CM, 2017 WL 2348714,
*3–5 (M.D. Fla. May 30, 2017) (relying on Bašić to affirm
extradition of U.S. citizen to Panama); Ravelo Monegro v.
Rosa, No. C98-1414 FMS, 1999 WL 38906, *2 (N.D. Cal.

     7
      The Second Circuit has not addressed this issue directly, but in
Sacirbey v. Guccione, the court implied that section 3196 provides
authority, but no obligation, to extradite a U.S. citizen to Bosnia.
589 F.3d 52, 69–70 (2d Cir. 2009).
                 UNITED STATES V. KNOTEK                    11

Jan. 28, 1999) (agreeing with reasoning in Hilario to affirm
petitioners’ extradition to the Dominican Republic); but see
Gouveia v. Vokes, 800 F. Supp. 241, 249–59 (E.D. Penn.
1992) (finding conflict between section 3196 and the U.S.-
Portugal extradition treaty). Knotek urges us to adopt the
Gouveia line of reasoning that section 3196 impermissibly
amends the extradition treaty, but those arguments are not
supported by the text of the Treaty and statute, or law
concerning extradition.

    First and foremost, there is no constitutional problem
because section 3196 does not amend the terms of the
Treaty. Rather, it fills a void. The court in Hilario discussed
this subtle difference:

       The language of Article VIII reveals a clear
       but limited purpose. The signatories simply
       note that their mutual obligation to extradite,
       undertaken pursuant to Article I, will not
       apply to requests for the surrender of their
       own citizens.

       …

       But an exception clause intended simply to
       accommodate a signatory’s domestic laws
       cannot be read as the equivalent of a treaty
       prohibition on a signatory changing its laws
       to facilitate the extradition of its own
       nationals.
854 F. Supp. at 169 (citing Valentine, 299 U.S. at 11). In
other words, the Treaty states that there is no obligation to
extradite a U.S. citizen, while section 3196 grants the U.S.
government discretion to do so. “[T]here is a vast difference
12               UNITED STATES V. KNOTEK

between not being bound to do an act and being forbidden to
do it.” Bašić, 819 F.3d at 900. Knotek, like the petitioners
in Hilario and Bašić, makes the same fatal mistake in
arguing that section 3196 overrides or amends the
extradition treaty when in fact “nothing in the language [of
the Treaty] prohibits either sovereign from exercising
discretion to extradite nationals consistent with its own
domestic laws and policies.” Hilario, 854 F. Supp. at 170.

    This reading of the text fits comfortably with long-
established law on extradition. As repeated multiple times
by the Valentine Court, Congress has authority to pass its
own laws on extradition outside of treaties. 299 U.S. at 9
(“the legal authority [to extradite] does not exist save as it is
given by act of Congress or by the terms of a treaty”
(emphasis added)). The only reason why the Court had to
analyze the U.S.-France treaty in the first place was because
the Court found no separate statutory authority. Id. at 9–10.
Moreover, the Court explicitly invited the government to
seek statutory authority from Congress or through the
Constitution’s treaty-making powers. Id. at 18. Since the
early twentieth century, “Congress has [had] a perfect right
to provide for the extradition of criminals in its own way,
with or without a treaty to that effect.” Grin v. Shine,
187 U.S. 181, 191 (1902). Thus, section 3196 is more
properly understood as “fill[ing] a gap in our domestic law”
by empowering the Secretary of State to extradite U.S.
citizens “as the national interest dictates.” Hilario, 854 F.
Supp. at 170.

   A separate long-standing principle supports our
understanding of section 3196: that “the intention to
abrogate or modify a treaty is not to be lightly imputed to the
Congress.” Pigeon River Imp., Slide & Boom Co. v. Charles
W. Cox, Ltd., 291 U.S. 138, 160 (1934). “When the [treaty
                    UNITED STATES V. KNOTEK                           13

and statute] relate to the same subject, the courts will always
endeavor to construe them so as to give effect to both, if that
can be done without violating the language of either.”
Whitney v. Robertson, 124 U.S. 190, 194 (1888). As an
example, the Supreme Court applied this principle in Moser
v. United States, when analyzing the relationship between
the U.S. Treaty of 1850 with Switzerland and the 1940
Selective Training and Service Act. 341 U.S. 41 (1951).
The former provided an exemption for Swiss citizens from
military service in the United States. Id. at 45. The latter
stated that noncitizens who claimed immunity from service
were barred from U.S. citizenship. Id. The Court found
“nothing inconsistent” between the congressionally imposed
limitation on citizenship and the purposes or subject matter
of the treaty with Switzerland. 8 Id.

    The same principle applies in Knotek’s case because
there is no conflict between the Treaty’s lack of obligation
to extradite U.S. citizens and section 3196’s grant of
discretion to extradite them. Critically, “[b]oth before and
after the enactment of § 3196, the United States retains
complete discretion under the [Treaty] to refuse a request for
the extradition of its citizens.” Hilario, 854 F. Supp. at 170.

    Knotek’s challenge relies on the legislative arguments
from Gouveia. 800 F. Supp. at 249 n.11 (noting that the
Senate passed the bill by an unrecorded voice vote, making
it impossible to determine the number of Senators who
concurred). Citing Gouveia, Knotek characterizes section
3196 as an “unprecedented Congressional action” to amend

    8
      The Court also noted that there is no question “that a treaty may be
modified by a subsequent act of Congress,” but it did not rely on this
authority because there was no inconsistency. Moser, 341 U.S. at 45 &
n. 9.
14                 UNITED STATES V. KNOTEK

34 extradition treaties without negotiation by the President
with any of those countries or ratification by two-thirds of
the Senate. Id. at 250. Such a conclusion, however,
overlooks the plain language of the relevant text and legal
principles discussed above. In other words, Knotek’s
argument is premised on reading a conflict between the
Treaty and statute, where no such conflict exists. We
therefore conclude that section 3196 is a permissible act of
Congress because section 3196 does not amend or conflict
with the Treaty and Congress has authority to adopt
domestic laws regulating extradition.        Cf. Valentine,
299 U.S. at 18.

                                   2.

    Knotek argues in the alternative that even if section 3196
is constitutional, it does not authorize his extradition based
on the “last-in-time” canon of construction. See Whitney,
124 U.S. at 194 (noting that when a treaty and statute
conflict, “the one last in date will control the other”). He
argues that because the United States and Czech Republic
made no changes to Article VIII of the Treaty in 2006—
despite amending analogous clauses in 13 other pre-
Valentine treaties—this reflects the two countries’ intent to
prohibit the extradition of their own citizens. Knotek relies
on these other treaty amendments to show that the United
States knew how to remedy the Valentine problem, but
explicitly left Article VIII in place with the Czech Republic. 9


     9
      This argument was not relevant in prior cases that addressed this
issue because section 3196 presented the “last-in-time” change and,
therefore, would have been a stronger argument in support of extradition.
See, e.g., Hilario, 854 F. Supp. at 174 (“Application of the rule to this
case would, of course, give preference to § 3196 over any conflicting
provision in the Convention.”).
                    UNITED STATES V. KNOTEK                           15

    Knotek’s argument, however, relies on the same flawed
assumption—that section 3196 amends or conflicts with the
Treaty as enforced in 2006, when it in fact does not.
Moreover, nothing in the record surrounding the Treaty’s
revisions in 2006 indicates the United States’ or Czech
Republic’s intention, one way or another, in keeping the
language of Article VIII. Rather, the Senate Executive
Report, “Extradition Treaties with the European Union,”
indicates that the parties’ concerns were to incorporate
modern dual-criminality provisions, streamline the
authentication and transmission of extradition documents,
provide for temporary transfers, incorporate assurances
against the use of the death penalty, and simplify the
extradition process.

    It would be a different situation if the United States and
Czech Republic had explicitly amended Article VIII to
prohibit the extradition of their own citizens. This would
render section 3196 inapplicable because the statute confers
authority only “[i]f the applicable treaty or convention does
not obligate the United States to extradite its citizens to a
foreign country.” 18 U.S.C. § 3196 (emphasis added).
Without such an explicit prohibition in the Treaty, however,
the “last-in-time” canon does not change our conclusion that
section 3196 authorizes Knotek’s extradition.

                                   B.

    The question of whether an offense is extraditable
involves determining: (1) whether it is listed as an
extraditable crime in the relevant treaty; (2) whether the
alleged conduct is criminalized in both countries 10; and,

    10
       In assessing dual criminality, we look first for a similar criminal
provision of federal law or, if none, the law of the place where the
16                 UNITED STATES V. KNOTEK

(3) whether the offenses in both countries are substantially
analogous. See Quinn v. Robinson, 783 F.2d 776, 783, 791
(9th Cir. 1986); see also Wright v. Henkel, 190 U.S. 40, 58
(1903). These are purely legal questions that we review de
novo. Quinn, 783 F.2d at 791. Knotek’s Czech conviction
satisfies all three elements of the test.

                                   1.

    The 2006 amendments to the Treaty make any offense
extraditable “if it is punishable under the laws of the
Requesting and Requested States by deprivation of liberty
for a maximum period of more than one year or by a more
severe penalty.” Article II also covers any “attempt or
conspiracy to commit, or participation in the commission of,
an extraditable” offense. Knotek was convicted of attempted
extortion and sentenced to four and a half years of
imprisonment under Czech Criminal Code section 235(3) for
causing “extensive damage” of at least five million CZK.
The U.S. federal counterpart for criminal extortion,
18 U.S.C. § 1951, carries a maximum sentence of 20 years’
imprisonment. Id. at 1951(a). Thus, Knotek’s Czech
conviction would fall within the Treaty as an extraditable
offense if the other two elements are met.

                                   2.

   We next turn to whether Knotek’s conduct would be
punishable in the United States as attempted extortion under
18 U.S.C. § 1951. 11 This is a fact-based inquiry into the

individual was found or, if none, the law of the preponderance of the
states. Cucuzzella v. Keliikoa, 638 F.2d 105, 107 (9th Cir. 1981).
     11
       Because there is a federal criminal provision similar to the Czech
provision for criminal extortion, we need not look to the law of
                   UNITED STATES V. KNOTEK                          17

conduct alleged in the documents filed by the Czech
officials, through the U.S. government, in support of the
extradition request. See, e.g., Matter of Extradition of
Russell, 789 F.2d 801, 803–04 (9th Cir. 1986). The
documents submitted with the extradition request included:
the decisions of the Prague Municipal Court, High Court of
Prague, and Supreme Court of the Czech Republic; the 2003
sentencing order by the Prague Municipal Court; and, the
2004 arrest warrant for Knotek.         These supporting
documents confirm that Knotek was convicted of attempting
to extort representatives from two companies, Teleaxis
Praha (“Teleaxis”) and Eurotel Praha (“Eurotel”), in two
separate schemes throughout 1999.

    First, the Czech courts concluded that Knotek, along
with co-conspirator Tat’ounova, had threatened to interfere
with an advertising contract between Teleaxis and Eurotel.
Tat’ounova was at the time director of the press department
of Eurotel.      Over four months, Knotek repeatedly
communicated with a Teleaxis representative, Peter
Kovarcik, demanding to be paid a commission of 2.5 million
CZK or he would otherwise use his influence with Eurotel
to prevent that contract from being signed. Through
Tat’ounova, Knotek obtained Teleaxis’ official copy of the
signed contract, thereby holding up the payment of a third
invoice owed to Teleaxis. Tat’ounova repeatedly obstructed
officials from the companies from meeting to discuss the
withheld invoice and contract. When they were finally able


California, the state where Knotek was arrested. See Cucuzzella,
638 F.2d at 107. Practically speaking, it makes no difference to our
analysis whether we apply federal or California law because “the
elements of extortion under federal and California law are substantially
the same.” Levitt v. Yelp! Inc., 765 F.3d 1123, 1133 (9th Cir. 2014)
(comparing 18 U.S.C. § 1951(b)(2) with Cal. Penal Code § 518(a)).
18              UNITED STATES V. KNOTEK

to meet, the CEO of Eurotel, Edward Rockwell Kingman,
received an inflammatory text message from Knotek
attempting to discredit the Teleaxis representative,
Kovarcik. Tat’ounova was promptly fired based on her
relationship with Knotek.

    The Czech courts also concluded that in a second
scheme, Knotek had threatened the CEO of Eurotel,
Kingman, to go public about a Eurotel product failure in
exchange for a pay-off. Kingman reported the situation to
the company’s board of directors and eventually contacted
the police, who obtained recordings of meetings between
Knotek and Kingman during which Knotek demanded, in
exchange for his information, at least $50,000 USD and an
increase in contracts with a separate company in which he
had interest. Shortly thereafter, Kingman lodged a criminal
complaint against Knotek, who was taken into custody and
eventually convicted of criminal extortion.

    Knotek argues that the conduct underlying his 2001
Czech conviction for both schemes cannot be characterized
as criminal but, rather, tortious because the tactics he used
qualified as “hard bargaining” at most and, therefore, do not
support an extortion charge under U.S. federal law. It is true
that extortion is more broadly defined under Czech law than
U.S. federal law. Under Czech Criminal Code 235(1),
extortion is defined as when a person “forces another to do
something, not to do something or to tolerate something by
violence, the threat of violence or threat of other grave
harm.” Conversely, criminal extortion in the United States
is defined as “the obtaining of property from another, with
his consent, induced by wrongful use of actual or threatened
force, violence, or fear, or under color of official right.”
18 U.S.C. § 1951(b)(2) (emphasis added).
                UNITED STATES V. KNOTEK                   19

    The United States recognizes a “claim of right” defense
against economic fear-based extortion claims. United States
v. Enmons, 410 U.S. 396, 399–400 (1973). That means
nonviolent threats of economic harm made to obtain
property from another are not generally considered
“wrongful” when “the alleged extortioner has a legitimate
claim to the property obtained through such threats.” Levitt,
765 F.3d at 1130, 1134 (citations omitted) (holding that
business owners failed to sufficiently allege that Yelp
wrongfully threatened economic loss because Yelp had the
right to charge them for legitimate advertising services). On
the other hand, “using fear of economic loss to obtain
personal payoffs or payments for ‘imposed, unwanted,
superfluous and fictitious services,’ may well be
extortionate.” United Bhd. of Carpenters & Joiners of Am.
v. Bldg. & Constr. Trades Dep’t, AFL-CIO, 770 F.3d 834,
838 (9th Cir. 2014) (citing Enmons, 410 U.S. at 400); United
States v. Vigil, 523 F.3d 1258, 1265 (9th Cir. 2008)). In
short, an individual may be convicted of extortion or
attempted extortion if the means used are inherently
wrongful under the circumstances or if the individual has no
lawful claim to the property demanded. See United States v.
Villalobos, 748 F.3d 953, 956–57 (9th Cir. 2014).

   On the basis of the evidence presented in the Czech court
documents, Knotek’s assertions that his conduct was not
“wrongful” are unavailing. With regard to the advertising
contract between Eurotel and Teleaxis, Knotek insists that
he believed he was entitled to the commission for
negotiating the contract. This does not explain, however,
why after the contract was finalized, Knotek helped his co-
conspirator withhold a copy of the contract from Teleaxis
and block Eurotel’s payment of Teleaxis’s third invoice.
This conduct evinces an intent beyond simply hard
bargaining. See, e.g., Villalobos, 748 F.3d at 957–58
20               UNITED STATES V. KNOTEK

(concluding that the jury could have found the defendant
guilty because the means used to obtain the property were
unlawful and clearly wrongful under the circumstances). As
for the second scheme, Knotek argues that he had the right
to go to the press with the story and that his actions were in
the context of contract negotiations. This overlooks the
evidence from Eurotel’s CEO and other witnesses, including
a video recording of Knotek’s actions, that show that his
offered services were “imposed” and “unwanted,” rather
than “genuine services” which the company sought.
Enmons, 410 U.S. at 400. Knotek has not shown that he had
a lawful claim to the property demanded. See Villalobos,
748 F.3d at 956–57.

    Lastly, Knotek argues that any fear induced in the
victims must have been reasonable to be punishable under
18 U.S.C. § 1951, and neither Teleaxis’s nor Eurotel’s fears
were reasonable under the circumstances. While that is the
case for completed acts of extortion, the victim’s state of
mind is not relevant for attempted extortion. United States
v. Marsh, 26 F.3d 1496, 1500–01 (9th Cir. 1994). “What is
important is that the defendant attempted to instill fear in the
victim.” Id. at 1501 (quoting United States v. Ward,
914 F.2d 1340, 1347 (9th Cir. 1990)). Based on the
documents presented with the extradition request, a
reasonable factfinder could infer an intent to instill fear in
the representatives of Teleaxis and Eurotel. Accord Manta
v. Chertoff, 518 F.3d 1134, 1142 (9th Cir. 2008) (concluding
that alleged conduct evinced a specific intent to defraud
based on the circumstantial evidence provided). We
therefore conclude that Knotek’s alleged conduct would be
punishable as attempted extortion in the United States.
                   UNITED STATES V. KNOTEK                           21

                                   3.

    For two offenses to be substantially analogous, the court
looks at whether “[t]he essential character of the transaction
is the same, and made criminal by both statutes.” Wright,
190 U.S. at 58. There is no need for the scope of criminal
liability to be coextensive or the same in both the United
States and requesting country. See Collins v. Loisel,
259 U.S. 309, 312 (1922) (holding there was dual criminality
where petitioner was accused of obtaining jewelry by false
pretenses, which qualified as cheating in India and obtaining
property under false pretenses in the United States). Rather,
“[i]t is enough if the particular act charged is criminal in both
jurisdictions.” Id. The elements of one offense “need not be
identical to the elements of a similar offense in the United
States.” 12 Russell, 789 F.2d at 803. Even the names of the
offenses need not match. Emami v. U.S. Dist. Court for N.
Dist. of Cal., 834 F.2d 1444, 1450 (9th Cir. 1987) (holding
that German crime of fraud was substantially analogous to
U.S. mail and Social Security fraud). It is immaterial
whether one country’s law is broader than the other, Clarey
v. Gregg, 138 F.3d 764, 765–66 (9th Cir. 1998) (comparing
simple homicide in Mexico and felony murder in the U.S.),
so long as “the essential character of the acts criminalized is
the same.” Oen Yin-Choy v. Robinson, 858 F.2d 1400,
1404–05 & n.2 (9th Cir. 1988) (finding dual criminality
where petitioner was charged with Hong Kong crimes of
false accounting and publishing a false statement because

    12
      The 2006 amendments to the Treaty incorporated this relaxed rule
under Article II: “For purposes of this Article, a crime or offense shall
be considered an extraditable crime or offense: (a) regardless of whether
the laws in the Requesting and Requested States place the crime or
offense within the same category of crimes or offenses or describe the
crime or offense by the same terminology.”
22              UNITED STATES V. KNOTEK

they were analogous to U.S. federal crime of making a false
entry in a bank statement (citation omitted)).

    Applying these rules of construction, many courts have
found two crimes to be substantially analogous despite
differences in their required elements. See, e.g., Kelly v.
Griffin, 241 U.S. 6, 13–14 (1916) (holding that perjury in
United States and Canada are substantially analogous even
though Canada’s criminal code does not require that perjured
statements be material); Russell, 789 F.2d at 803 (same for
conspiracy in United States and Australia, even though latter
did not require overt acts); Man-Seok Choe v. Torres,
525 F.3d 733, 737–38 (9th Cir. 2008) (same for bribery in
South Korea and United States, even though the former is
broader and criminalizes conduct that would be considered
“mere lobbying”); but see United States v. Khan, 993 F.2d
1368, 1372–73 (9th Cir. 1993) (holding that no Pakistani law
was sufficiently analogous to U.S. crime of using a phone to
facilitate a drug offense).

    To whatever extent Knotek argues that attempted
extortion in the Czech Republic is not analogous to its U.S.
counterpart because the former does not include a
wrongfulness element, the case law quickly disproves that
distinction. The fact that one country’s law is broader “is of
no consequence.” Man-Seok Choe, 525 F.3d at 738. What
matters is that the two country’s laws are “directed to the
same basic evil.” Id. (quoting Clarey v. Gregg, 138 F.3d
764, 766 (9th Cir. 1998)). In this case, the “same basic evil”
is the unwarranted use of threatening tactics for economic
gain. Thus, we conclude that attempted extortion in the
United States and Czech Republic are substantially
analogous and there is dual criminality in Knotek’s case.
                 UNITED STATES V. KNOTEK                     23

                              IV.

      In affirming Knotek’s extradition order, we do recognize
the impact this decision has, uprooting a 62-year-old U.S.
citizen to serve a four-and-a-half year sentence for an
economic crime committed two decades ago. There is no
explanation in the record as to why the extradition process
has taken so long or why the U.S. government believes the
national interest “dictates” exercise of discretion under
section 3196 to extradite Knotek. See Hilario, 854 F. Supp.
at 170.        As we have emphasized before, however,
“[e]xtradition is a matter of foreign policy entirely within the
discretion of the executive branch” and the “extradition court
. . . exercises very limited authority in the overall process of
extradition.” Vo, 447 F.3d at 1237 (citing Lopez-Smith v.
Hood, 121 F.3d 1322, 1326 (9th Cir. 1997); In re Metzger,
46 U.S. (5 How.) 176, 188 (1847)). For the above reasons,
we affirm the district court’s judgment in all aspects.

   AFFIRMED.